 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 396 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2004 
Mr. Engel (for himself, Ms. Baldwin, Mr. Pallone, Ms. DeLauro, Mr. Farr, Mr. Frank of Massachusetts, Mrs. Maloney, Mr. Olver, Mr. Delahunt, Mr. Serrano, Mr. Holt, Mr. Grijalva, Mrs. Lowey, Mr. Towns, and Mr. Andrews) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of the Day of Silence and encouraging units of local government, States, and school districts to protect lesbian, gay, bisexual, and transgender students, teachers, and school employees from discrimination and harassment. 
 
Whereas the 2003 Gay, Lesbian, and Straight Education Network National School Climate Survey illustrates the pervasive harassment and victimization of lesbian, gay, bisexual, and transgender students; 
Whereas nearly 85 percent of lesbian, gay, bisexual, and transgender students reported that they have been verbally harassed by their peers because of their sexual orientation and gender identity; 
Whereas nearly 40 percent of lesbian, gay, bisexual, and transgender students reported that they have been physically assaulted by their peers because of their sexual orientation and gender identity; 
Whereas more than 75 percent of lesbian, gay, bisexual, and transgender students reported that faculty and staff rarely or never intervene when harassment against lesbian, gay, bisexual, and transgender individuals occurs; 
Whereas nearly 30 percent of lesbian, gay, bisexual, and transgender students reported that they missed at least one entire school day in the preceding month because they felt unsafe; 
Whereas 42 States do not have laws to protect lesbian, gay, and bisexual students from discrimination or harassment that occurs at school; 
Whereas 47 States do not have laws to protect transgender students from discrimination or harassment that occurs at school; 
Whereas unchecked harassment and discrimination based on sexual orientation and gender identity or expression can hinder student achievement and have a negative impact on student academic performance; 
Whereas the Gay, Lesbian, and Straight Education Network, in partnership with the United States Student Association, has designated April 21, 2004, as the Day of Silence, a day on which participating students vow to remain silent for a full day to bring attention to the harassment and discrimination faced by lesbian, gay, bisexual, and transgender students, teachers, and school employees; 
Whereas more than 200,000 students in nearly 2,000 elementary, junior high, and high schools participated in the 2003 Day of Silence; and 
Whereas every child, regardless of sexual orientation or gender identity, should be guaranteed an education free from discrimination and harassment: Now, therefore, be it 
 
That the Congress— 
(1)supports the goals and ideals of the Day of Silence; 
(2)requests that the President issue a proclamation calling on the people of the United States to observe the Day of Silence with appropriate ceremonies, programs, and activities; 
(3)encourages each unit of local government and State to adopt laws to protect lesbian, gay, bisexual, and transgender students, teachers, and school employees from discrimination and harassment; and 
(4)encourages each school district in the United States to adopt policies to protect lesbian, gay, bisexual, and transgender students, teachers, and school employees from discrimination and harassment. 
 
 
